         Case 1:19-cv-00371-LGF Document 15 Filed 09/30/20 Page 1 of 17




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

AMY BENZ,                                                                       DECISION
                                        Plaintiff,                                and
                        v.                                                       ORDER

ANDREW M. SAUL, 1 Commissioner of                                             19-CV-371F
 Social Security,                                                              (consent)
                            Defendant.
______________________________________

APPEARANCES:                    LAW OFFICES OF KENNETH R. HILLER, PLLC
                                Attorneys for Plaintiff
                                KENNETH R. HILLER, and
                                JUSTIN M. GOLDSTEIN, of Counsel
                                6000 North Bailey Avenue
                                Suite 1A
                                Amherst, New York 14226

                                JAMES P. KENNEDY, JR.
                                UNITED STATES ATTORNEY
                                Attorney for Defendant
                                Federal Centre
                                138 Delaware Avenue
                                Buffalo, New York 14202
                                              and
                                BLAKELY PRYOR, and
                                DENNIS J. CANNING
                                Special Assistant United States Attorneys, of Counsel
                                Social Security Administration
                                Office of General Counsel
                                601 East 12th Street
                                Room 965
                                Kansas City, Missouri 64106

                                           JURISDICTION

        On April 8, 2020, this matter was assigned to the undersigned before whom the

parties to this action consented pursuant to 28 U.S.C. § 636(c) to proceed in


1Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019, and,
pursuant to Fed.R.Civ.P. 25(d), is substituted as Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
         Case 1:19-cv-00371-LGF Document 15 Filed 09/30/20 Page 2 of 17




accordance with this court’s June 29, 2018 Standing Order (Dkt. 14). The matter is

presently before the court on motions for judgment on the pleadings filed by Plaintiff on

August 21, 2019 (Dkt. 6), and by Defendant on November 18, 2019 (Dkt. 10).



                                          BACKGROUND

        Plaintiff Amy Benz (“Plaintiff”), brings this action under Title II of the Social

Security Act (“the Act”), 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking judicial review of

the Commissioner of Social Security’s final decision denying Plaintiff’s application filed

with the Social Security Administration (“SSA”), on June 30, 2015, for Social Security

Disability Insurance (“SSDI”) under Title II of the Act (“disability benefits”). Plaintiff

alleges she became disabled on May 22, 2015, based on clinical depression, asthma,

bilateral knee surgeries, and subluxation (misalignment of the vertebrae) in her back.

AR 2 at 221, 265, 268. Plaintiff’s application initially was denied on September 21, 2015,

AR at 126-37, 151-62 and at Plaintiff’s timely request, AR at 163-79, on July 14, 2017, a

hearing was held in Buffalo, New York via teleconference before administrative law

judge William M. Manico (“the ALJ”), in Falls Church, Virginia. AR at 92-125

(“administrative hearing”). Appearing and testifying at the administrative hearing were

Plaintiff, represented by Thomas Klint, Esq. (“Klint”), and vocational expert Sandra

Steele (“the VE”).

        On August 25, 2017, the ALJ issued a decision denying Plaintiff’s claim, AR at

69-91 (“ALJ’s Decision”), which Plaintiff timely appealed to the Appeals Council. AR at

219-20. On January 11 and 18, 2018, and on September 25, 2018, Plaintiff submitted


2References to “AR” are to the page of the Administrative Record electronically filed by Defendant on
June 21, 2019 (Dkt. 4).

                                                    2
          Case 1:19-cv-00371-LGF Document 15 Filed 09/30/20 Page 3 of 17




45 pages of additional medical records, AR at 10-55, which the Appeals Council did not

“exhibit” with Plaintiff’s medical records because such records were not timely

submitted, did not show a reasonable probability of changing the outcome of the

decision, or did not relate to the relevant period, and on January 30, 2019, the Appeals

Council denied Plaintiff’s request for review, AR at 1-9, rendering the ALJ’s Decision the

Commissioner’s final decision. On March 19, 2019, Plaintiff commenced the instant

action seeking review of the ALJ’s Decision.

        On August 20, 2019, Plaintiff moved for judgment on the pleadings (Dkt. 5),

refiling the motion on August 21, 2019 to correct an electronic court filing error (Dkt. 6),

(“Plaintiff’s Motion”), and attaching the Memorandum of Law in Support of Plaintiff’s

Motion for Judgment on the Administrative Record (Dkt. 6-1) (“Plaintiff’s

Memorandum”). On November 19, 2019, Defendant moved for judgment on the

pleadings (Dkt. 10) (“Defendant’s Motion”), attaching Commissioner’s Brief in Response

Pursuant to Local Civil Rule 5.5 for Social Security Cases (Dkt. 10-1) (“Defendant’s

Memorandum”). Filed on January 7, 2020, were Plaintiff’s Reply Arguments (Dkt. 13)

(“Plaintiff’s Reply”). Oral argument was deemed unnecessary.

        Based on the following, Plaintiff’s Motion is DENIED; Defendant’s Motion is

GRANTED.



                                                  FACTS 3

        Plaintiff Amy Benz (“Plaintiff” or “Benz”), born December 23, 1965, was 49 years

old as of May 22, 2015, her alleged disability onset date (“DOD”), and 51 years old as of


3In the interest of judicial economy, recitation of the Facts is limited to only those necessary for
determining the pending motions for judgment on the pleadings.

                                                       3
        Case 1:19-cv-00371-LGF Document 15 Filed 09/30/20 Page 4 of 17




August 25, 2017, the date of the ALJ’s Decision. AR at 87, 221, 265, 268. As of the

July 14, 2017 administrative hearing, Plaintiff was married and lived in a house with her

husband and their 11-year old autistic daughter who has seizures and attends school

year-round. AR at 110, 112, 277-78. Plaintiff attended high school in special education

classes and graduated, and attended college for two years, but has not completed any

type of specialized job training, trade, or vocational school. AR at 269. Plaintiff has a

driver’s license, drives, goes out several times a day by herself. AR at 111, 281.

Plaintiff describes her daily activities as caring for her autistic daughter and the family’s

pet cat, preparing meals, housework including cleaning and dusting, vacuuming,

mowing the lawn, and doing laundry, all without help. AR at 110-12, 278-81. Plaintiff

exercises two to three times a week, visits with her mother, attends church once a

week, attends sporting events, can perform her personal care without assistance, shops

in stores and on-line, and has no difficulties handling money. AR at 279-82. Plaintiff

also practices martial arts twice a week, AR at 282, earning her first black belt in

kickboxing in November 2015, at which time Plaintiff commenced working on her 2nd

degree black belt. AR at 406, 414, 423, 425-27, 438, 450, 476-78. Plaintiff describes

herself as getting along with others, although she tends to be quiet around others and

does not socialize much. AR at 283.

       Plaintiff’s past relevant work experience includes 14 years as a respiratory

technician. AR at 106-07. Plaintiff testified she quit her last job after being bullied and

harassed for three years by her manager. AR at 113. According to Plaintiff. the job

situation caused her anxiety and depression for which she takes medications, the side

effects of which are fatigue that renders her unable to work. AR at 105, 112-13. In



                                              4
        Case 1:19-cv-00371-LGF Document 15 Filed 09/30/20 Page 5 of 17




response to the ALJ’s questioning, Plaintiff testified that she would be able to resume

work as a respiratory therapist provided she was not working for a supervisor who

harassed and bullied her, but maintains that it was unlikely she could find another such

a job because she is not registered as a respiratory therapist, but only certified. AR at

114-15. Because of the uncertainty whether Plaintiff could return to work as a

respiratory therapist, the ALJ posed hypotheticals to the VE who identified three other

jobs Plaintiff could perform. AR at 121-23.

       In connection with her alleged impairments, Plaintiff treated with psychologist

Ilene Donofrio, Ph.D. (“Dr. Donofrio”), AR at 331-52, pulmonologist Iqbal Samad, M.D.

(“Dr. Samad”), AR at 353-60, 373, psychiatrist Wendy L. Weinstein, M.D. (“Dr.

Weinstein”), AR at 11-15, 17-20, 475-81, and psychologist Paula Janicki, Ph.D. (“Dr.

Janicki”), AR at 25-44. In connection with her disability benefits application, on August

25, 2015, Plaintiff underwent a consultative psychiatric evaluation by psychologist

Janine Ippolito, Psy.D. (“Dr. Ippolito”), AR at 362-66, and a consultative internal

medicine examination by Donna Miller, D.O. (“Dr. Miller”). AR at 368-372.



                                      DISCUSSION

1.     Standard and Scope of Judicial Review

       A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when she is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s



                                              5
          Case 1:19-cv-00371-LGF Document 15 Filed 09/30/20 Page 6 of 17




determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In

reviewing a final decision of the SSA, a district court “is limited to determining whether

the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s

function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has

instructed . . . that the factual findings of the Secretary, 4 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir.

1982).

2.       Disability Determination

         The definition of “disabled” is the same for purposes of receiving SSDI and SSI

benefits. Compare 42 U.S.C. § 423(d) with 42 U.S.C. § 1382c(a). The applicable

regulations set forth a five-step analysis the Commissioner must follow in determining

eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920. See Bapp v.



4 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.

                                                  6
        Case 1:19-cv-00371-LGF Document 15 Filed 09/30/20 Page 7 of 17




Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker, 675 F.2d 464 (2d Cir.

1982). The first step is to determine whether the applicant is engaged in substantial

gainful activity during the period for which the benefits are claimed. 20 C.F.R. §§

404.1520(b) and 416.920(b). The second step is whether the applicant has a severe

impairment which significantly limits the physical or mental ability to do basic work

activities, as defined in the relevant regulations. 20 C.F.R. §§ 404.1520(c) and

416.920(c). Third, if there is an impairment and the impairment, or its equivalent, is

listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 of the regulations (“Appendix 1” or

“the Listings”), and meets the duration requirement of at least 12 continuous months,

there is a presumption of inability to perform substantial gainful activity, and the claimant

is deemed disabled, regardless of age, education, or work experience. 42 U.S.C. §§

423(d)(1)(A) and 1382a(c)(3)(A); 20 C.F.R. §§ 404.1520(d) and 416.920(d). As a fourth

step, however, if the impairment or its equivalent is not listed in Appendix 1, the

Commissioner must then consider the applicant’s “residual functional capacity” or “RFC”

which is the ability to perform physical or mental work activities on a sustained basis,

notwithstanding the limitations posed by the applicant’s collective impairments, see 20

C.F.R. §§ 404.1520(e)-(f), and 416.920(e)-(f), and the demands of any past relevant

work (“PRW”). 20 C.F.R. §§ 404.1520(e) and 416.920(e). If the applicant remains

capable of performing PRW, disability benefits will be denied, id., but if the applicant is

unable to perform PRW relevant work, the Commissioner, at the fifth step, must

consider whether, given the applicant’s age, education, and past work experience, the

applicant “retains a residual functional capacity to perform alternative substantial gainful

work which exists in the national economy.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir.



                                              7
          Case 1:19-cv-00371-LGF Document 15 Filed 09/30/20 Page 8 of 17




1999) (quotation marks and citation omitted); 20 C.F.R. §§ 404.1560(c) and 416.960(c).

The burden of proof is on the applicant for the first four steps, with the Commissioner

bearing the burden of proof on the final step. 20 C.F.R. §§ 404.1520(a)(4) and

416.920(a)(4); Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008). All five steps need

not be addressed because if the claimant fails to meet the criteria at either of the first

two steps, the inquiry ceases and the claimant is not eligible for disability benefits, but if

the claimant meets the criteria for the third or fourth step, the inquiry ceases with the

claimant eligible for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920.

        In the instant case, the ALJ found Plaintiff met the insured status requirement for

SSDI through December 31, 2019, AR at 74, has not engaged in substantial gainful

activity (“SGA”) since May 22, 2015, her alleged disability onset date, id., and suffers

from the severe impairments of asthmatic bronchitis, and knee pain, status post

surgeries, AR at 74-75, and medically determinable impairments of hypertension, ear

tube implantation, anxiety and depression, which do not cause more than a minimal

limitation of Plaintiff’s ability to perform basic mental work activities and are therefore

non-severe, 5 and that no medical evidence supports Plaintiff’s chronic low back pain

which is not medically determined and thus does not constitute an impairment, AR at

74-78, and that Plaintiff does not have an impairment or combination of impairments

meeting or medically equal to the severity of any listed impairment in 20 C.F.R. Part

404, Subpart P, Appendix 1. Id. at 78. Despite her impairments, the ALJ found Plaintiff

retains the RFC to perform light work as defined in 20 C.F.R. §§ 404.1567(b), except

that Plaintiff may only occasionally kneel, crouch, or crawl, and should not engage in


5“An impairment is not severe if it does not significantly limit [a claimant’s] physical or mental abilities to
do basic work activities.” 20 C.F.R. § 404.1521(a) (bracketed text added).

                                                        8
        Case 1:19-cv-00371-LGF Document 15 Filed 09/30/20 Page 9 of 17




repetitive kneeling, crouching, or crawling, may only frequently twist or stoop, and

should avoid concentrated exposure to extremes of heat, cold, humidity, odors, dusts,

gases, fumes, etc. AR at 78-85. Although Plaintiff remains capable of performing her

PRW as a respiratory therapist, in light of Plaintiff’s hearing testimony that current

industry licensing standards rendered Plaintiff unlikely to be able to return to work as a

respiratory therapist, the ALJ elicited testimony from the VE that Plaintiff, based on her

age, education, and RFC, and in accordance with the Medical-Vocational Guidelines, 20

C.F.R. Part 404, Subpart P, Appendix 2 (“the Grids”), could perform other work existing

in significant numbers in the national economy including as a cashier, general office

worker, and assembler. AR at 85-86. Based on these findings, the ALJ determined

Plaintiff is not disabled as defined under the Act. Id. at 86.

       Plaintiff does not contest the ALJ’s findings with regard to the first three steps of

the five-step analysis, but argues that at the fourth step, the ALJ erred by rejecting her

later submitted records regarding treatment for her anxiety and depression such that the

ALJ failed to develop the record as required, Plaintiff’s Memorandum at 13-21, the

rejection of the new and material evidence was harmful, id. at 21-27, and resulted in an

RFC determination that is not supported by substantial evidence in the record. Id. at

27-30. Defendant argues the ALJ properly assessed Plaintiff’s RFC for a limited range

of light work, Defendant’s Memorandum at 16-23, and the ALJ’s determination of

Plaintiff’s RFC is supported by substantial evidence in the record, even with

consideration of the new evidence which was untimely submitted in violation of the so-

called “five-day rule.” Id. at 23-30. In reply, Plaintiff characterizes Defendant’s

argument regarding the newly submitted evidence as mere “boilerplate,” Plaintiff’s Reply



                                              9
       Case 1:19-cv-00371-LGF Document 15 Filed 09/30/20 Page 10 of 17




at 2-8, and the ALJ failed to identify evidence supporting the physical RFC

determination. Id. at 8-9. Plaintiff’s arguments are without merit.

       With regard to the Appeals Council’s decision to not “exhibit” the newly submitted

medical records, such records pertain to Plaintiff’s psychiatric impairments and include

nine pages of treatment notes from Dr. Weinstein and 36 pages of treatment notes from

Dr. Janicki. AR at 10-58. Defendant maintains that because the records were

submitted on January 11, 2018, January 18, 2018, and September 25, 2018, i.e.,

between five and 13 months after the August 25, 2017 ALJ’s Decision was issued, they

were not submitted at least five days before the administrative hearing as required by

the regulations, nor has Plaintiff demonstrated that she was excused from complying

with the so-called “five-day rule.” Defendant’s Memorandum at 23-27. In particular, the

regulations provide that disability benefits claimants “must make every effort to ensure

that the administrative law judge receives all of the evidence and must inform us about

or submit any written evidence ... no later than 5 business days before the start of the

scheduled hearing,” 20 C.F.R. § 404.935(a) (“§ 404.935(a)”), and the failure to comply

with this requirement may result in the ALJ declining to consider such evidence unless

one of several exceptions is met. Id. Plaintiff admits she did not timely provide the

records and does not argue her non-compliance is within any of the exceptions listed in

§ 404.935(b), but instead argues in further support of her motion that the ALJ has a duty

to attempt to obtain the missing records prior to the hearing, adding the ALJ was on

notice of such records by the fact Plaintiff completed the SSA’s Claimant’s Recent

Medical Treatment form on June 20, 2017, listing the names of such treatment

providers, along with contact information for each and recent and upcoming



                                            10
        Case 1:19-cv-00371-LGF Document 15 Filed 09/30/20 Page 11 of 17




appointments. AR at 2-4 (citing AR at 319-20). Because the Recent Medical Treatment

form identifies the treating sources and appointments to which the newly submitted

records pertain, Plaintiff maintains that if the ALJ had complied with SSA’s Hearings,

Appeals, and Litigation Law Manual (“HALLEX”) § I-2-5-13.B requiring the ALJ

independently make an effort to obtain all relevant records, the ALJ would have located

the records prior to the administrative hearing. Id. at 4.

       Preliminarily, HALLEX “‘is simply a set of internal guidelines for the SSA, not

regulations promulgated by the Commissioner, and therefore ... a failure to follow

HALLEX does not necessarily constitute legal error.’” Johnson v. Berryhill, 2018 WL

4275985, at *10 (W.D.N.Y. Sept. 7, 2018) (quoting Gallo v. Colvin, 2016 WL 7744444,

at * 12 (S.D.N.Y. Dec. 23, 2016), report and recommendation adopted by, 2017 WL

151635 (S.D.N.Y. Jan. 12, 2017)). As such, the ALJ’s failure to contact each of the

treating sources listed on the June 20, 2017 Recent Medical Treatment form was not an

error requiring remand. Plaintiff cites no authority supporting a contrary conclusion, nor

has the Second Circuit addressed the issue, yet and cases within the Second Circuit

have repeatedly found HALLEX guidelines are not binding on the ALJ. See Tomaka v.

Comm’r of Soc. Sec., 2020 WL 359182, at * 4 (W.D.N.Y. Jan. 21, 2020) (citing cases).

Nor did the ALJ otherwise err by failing to independently attempts to obtain the

additional records from Dr. Weinstein and Dr. Janicki. Specifically, an ALJ does not err

in failing to develop the record where the claimant's counsel advises she is seeking the

missing records, the ALJ keeps the administrative record open to allow for

supplementation, but counsel never submits the additional records, and the claimant

never requests the ALJ's assistance in obtaining the records. Jordan v. Comm'r of Soc.



                                             11
        Case 1:19-cv-00371-LGF Document 15 Filed 09/30/20 Page 12 of 17




Sec., 142 Fed.Appx. 542, 543 (2d Cir. 2005). Here, the record establishes that at the

commencement of the administrative hearing, the ALJ queried whether the ALJ was in

possession of all the medical records relevant to Plaintiff’s claim, with Plaintiff’s counsel

initially assuring the records were complete, AR at 94, but eventually concurred with the

ALJ’s suggestion that the office treatment notes of Dr. Samad appeared to be missing,

and stated he would obtain and submit the records. AR at 94-102. The ALJ agreed to

hold open the record for two additional weeks to provide Plaintiff time to submit the

treatment records from Dr. Samad, AR at 102, 124, but no such additional records were

ever submitted. Not only did Plaintiff’s counsel never seek the ALJ’s assistance in

obtaining any additional records from Dr. Samad, Dr. Weinstein, or Dr. Janicki, which

assistance could have included requesting the ALJ exercise his authority pursuant to 20

C.F.R. § 405(d) to subpoena such records, but an ALJ does not err in failing to develop

the record where the ALJ keeps the administrative record open to allow for

supplementation, but counsel never submits the additional records, and the claimant

never requests the ALJ’s assistance in obtaining the records. Jordan v. Comm’r of Soc.

Sec., 142 Fed.Appx. 542, 543 (2d Cir. 2005). Accordingly, the ALJ did not err in failing

to independently attempt to obtain any medical records, nor in failing to consider the

belatedly submitted records, requiring Plaintiff’s Motion, on this argument, be DENIED.

       Insofar as Plaintiff argues the ALJ’s RFC determination is not supported by

substantial evidence in the record, Plaintiff’s Memorandum at 27-30, Defendant

maintains the ALJ properly assessed Plaintiff’s RFC for a limited range of light work,

Defendant’s Memorandum at 16-23, with Plaintiff arguing in reply that the ALJ failed to




                                             12
        Case 1:19-cv-00371-LGF Document 15 Filed 09/30/20 Page 13 of 17




identify evidence supporting the physical RFC determination. Plaintiff’s Reply at 8-9.

This argument of Plaintiff is also without merit.

       Plaintiff maintains that in assessing Plaintiff’s RFC, “the ALJ failed to identify

evidence showing that Plaintiff can stand, walk, sit, lift, carry, push, and pull at the light

exertional level.” Plaintiff’s Memorandum at 28. In cases seeking disability benefits

under the Act, however, it is the Plaintiff’s burden to prove she has physical and mental

limitations that restrict her capacity to perform basic work activities to less than the full

range of work at all exertional levels. Smith v. Berryhill, 740 Fed.Appx. 721, 726 (2d

Cir. 2018) (citing 20 C.F.R. § 423(d)(5) (finding ALJ did not arbitrarily substitute his own

judgment for competent medical advice where the plaintiff failed to prove he was

capable of a more restrictive RFC). Further, the ALJ properly relied on the medical

evidence and opinions in the record, together with Plaintiff’s own description of her

physical activities in assessing Plaintiff’s RFC as permitting her to perform a limited

range of light work.

       In particular, in a Medical Source Statement completed on August 18, 2015, Dr.

Samad reported treating Plaintiff since February 18, 2003, for asthmatic bronchitis and

bilateral knee arthritis. AR at 353-55. According to Dr. Samad, despite her physical

impairments, Plaintiff can, consistent with the regulations defining “light work,” 20 C.F.R.

§ 404.1567(b), stand or walk for four hours, sit for six hours, does not need to alternate

at will between sitting and standing, can frequently lift and carry 20 lbs., frequently twist,

stoop/bend, crouch/squat, and climb ladders and stairs, and has no limitations to

reaching, handling, or fingering. AR at 354. Nevertheless, Dr. Samad also reported

Plaintiff suffers from depression and anxiety, psychological impairments that frequently



                                              13
        Case 1:19-cv-00371-LGF Document 15 Filed 09/30/20 Page 14 of 17




interfere with Plaintiff’s attention and concentration and render Plaintiff incapable of

even low stress work, and would cause Plaintiff to miss up to four days of work per

month. AR at 355. The ALJ afforded Dr. Samad’s opinion limited weight insofar as the

evidence as a whole does not support Plaintiff’s physical impairments would limit her

ability to perform work. AR at 83. Specifically, the ALJ points to treatment records

showing Plaintiff “is an avid martial artist [kickboxing] who earned a first-degree black

belt, and was working on her second-degree black belt,” id. (citing AR at 405-06, 423,

425) (bracketed material added), which “level of physicality flies in the face of Dr.

Samad’s restrictions.” Id. The ALJ also considered that Plaintiff’s reasons for leaving

her job as a respiratory therapist, a job that required her to stand all day, were for non-

disability reasons, and nothing in the record indicates Plaintiff, since leaving her job, has

experienced any increase in pain. AR at 84 (citing AR at 107, 113). The ALJ further

observed that Dr. Samad did not treat Plaintiff for her mental impairments other than

prescribing Plaintiff Lexapro (antidepressant) for three months. AR at 84. This is

consistent with Dr. Samad’s later medical source statement on November 5, 2015,

describing treating Plaintiff for “mild hypertension and asthmatic bronchitis,” asserting

Plaintiff has not been able to work because of anxiety and depression for which Plaintiff

has been undergoing counseling, but that “Plaintiff needs an independent medical

evaluation.” AR at 373.

       Significantly, the ALJ accorded great weight to the August 25, 2015 opinions of

consultative examiner Dr. Miller and consultative psychologist Dr. Ippolito. In particular,

Dr. Miller’s examination was largely unremarkable, with Plaintiff showing only some

reduced range of motion concerning flexion and extension of her knees, bilaterally, and



                                             14
         Case 1:19-cv-00371-LGF Document 15 Filed 09/30/20 Page 15 of 17




diagnosing Plaintiff with asthma, bilateral knee pain status post multiple surgeries, 6 and

chronic low back pain, for which her prognosis was stable, and assessed Plaintiff with a

mild to moderate limitation with repetitive kneeling and squatting. AR at 367-71. Dr.

Ippolito’s psychiatric consultative examination of Plaintiff was also largely unremarkable,

and relied on Plaintiff’s self-reported symptoms in diagnosing Plaintiff with major

depressive disorder, recurrent, moderate, and unspecified anxiety disorder with panic

attacks. AR at 362-66. Dr. Ippolito recommended Plaintiff continue with her current

psychological and psychiatric treatment and that Plaintiff be referred for vocational

training and rehabilitation. AR at 366. Dr. Ippolito further assessed Plaintiff’s prognosis

as fair to good with continued treatment, and found Plaintiff is able to handle her own

funds. Id.

        The ALJ also gave great weight to the treatment notes of Dr. Donofrio who,

despite not providing a medical opinion regarding Plaintiff’s ability to work, despite

repeatedly diagnosing Plaintiff with depression and anxiety, found Plaintiff with no

difficulties performing activities of daily living, or with her memory, concentration, and

attention. AR at 75 (citing AR at 339-40). Similarly, the ALJ considered the progress

notes generated by Dr. Weinstein between February 27, 2017 and May 3, 2017

showing only mild limitations related to Plaintiff’s depression and anxiety, yet Plaintiff’s

mental status examinations were unremarkable. AR at 76-77 (citing AR at 476-80).

        Significantly, despite Dr. Samad’s statement that Plaintiff’s depression and

anxiety render her unable to work, substantial evidence in the record, including the



6 The precise nature and dates of Plaintiff’s bilateral knee surgeries is not in the record, but Dr. Ippolito
reported Plaintiff as undergoing arthroscopic surgeries on her right knee in 1993, 1994, and 2001, and on
her left knee in 2003. AR at 362.

                                                     15
         Case 1:19-cv-00371-LGF Document 15 Filed 09/30/20 Page 16 of 17




consultative opinions of Dr. Miller and Dr. Ippolito, the treatment notes of Dr. Donofrio

and Dr. Weinstein, Plaintiff’s undisputed activities of daily living, and Plaintiff’s own

statements that she left her physical therapist job not because of any impairment but

because she was harassed by her former supervisor, and Plaintiff’s testimony at the

administrative hearing demonstrated that but for a change in the licensing requirements

she remained capable of performing her respiratory therapist job. See Cage v. Comm’r

of Soc. Sec., 692 F.2d 118, 127 (2d Cir. 2012) (reviewing court must “defer to the

Commissioner’s resolution of conflicting evidence.”). Moreover, under such deferential

standard of review applicable to a district court’s review of an ALJ’s determination of a

social security disability claim, substantial evidence in the record may support two

contrary rulings. See McIntyre v. Colvin, 758 F.3d 146, 148 (2d Cir. 2014) (“If evidence

is susceptible to more than one rational interpretation, the Commissioner’s conclusion

must be upheld.”) (citing Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982)), but

the consultative physician’s report may constitute substantial evidence, Camille v.

Colvin, 652 Fed.Appx. 25, 28 (2d Cir. 2016) (“[T]he opinion of a treating physician is not

binding if it is contradicted by substantial evidence, and the report of a consultative

physician may constitute such evidence.” (quoting Mongeur v. Heckler, 722 F.2d 1033,

1039 (2d Cir. 1983)). 7 Accordingly, in the instant case, based on the record as a whole,

the ALJ’s RFC determination is supported by substantial evidence in the record,

rendering Plaintiff’s argument to the contrary without merit.




7The report of a consultative psychologist also may constitute substantial evidence. Petrie v. Astrue, 412
Fed.Appx. 401, 405-06 (2d Cir. 2011).

                                                   16
       Case 1:19-cv-00371-LGF Document 15 Filed 09/30/20 Page 17 of 17




                                    CONCLUSION

      Based on the foregoing, Plaintiff’s Motion (Dkt. 4) is DENIED; Defendant’s Motion

(Dkt. 10) is GRANTED. The Clerk of Court is directed to close the file.

SO ORDERED.


                                             /s/ Leslie G. Foschio
                                  ______________________________________
                                             LESLIE G. FOSCHIO
                                     UNITED STATES MAGISTRATE JUDGE

DATED:       September 30th, 2020
             Buffalo, New York




                                           17
